Detailed Office Action
	The communication dated 12/10/2021 has been entered and fully considered. Claims 14-18 and 20-23 are cancelled. Claims 3 and 24-29 are withdrawn from examination. Claims 1-13, 19, and 24-29 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 4-13, and 19) in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that all the claims of Groups I, II, and III require the technical feature of weaving a woven fabric in weft/warp format in the presence of a heat transfer liquid; the failure of WALSH (WO2015/130882) to positively recite a drying step after weaving with a water jet loom is not equivalent to an explicit or implicit disclosure of treating the fabric in the presence of a heat transfer liquid or vapor, irrespective of whether the liquid or vapor is retained from a previous step or added separately.  
This is not found persuasive because the limitation under dispute recites that the fusing takes place in the presence of a heat transfer agent (e.g. water) added in the fabric production step. That is what WALSH also discloses. WALSH fabric production step is a water jet loom {[00036]}. This is a fabric production step in the presence of water. WALSH then discloses treating or fusing the produced woven fabric in a subsequent step {[00011]}. The combination of these two teachings reads on the disputed limitation. It is inherent that water is present after the fabric production step. not positively recite an intermediate step between fabric production and treatment that is designed to remove water from the woven fabric (see restriction requirement of 11/16/2021, page 4). The Examiner submits that one of ordinary skill in the art understands that water is present in the next step, since WALSH does not disclose any additional steps between the production and the fusing steps.
The requirement is still deemed proper and is therefore made FINAL. Claims 3 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, last line: replace “l/dm2/min” with “l/dm2.min”. Both area and time are in the denominator of the air permeability unit.  
Claim 10, lines 1/2: replace “the fabric” with “the treated fabric”. Paragraph [0044] of instant specification discloses the recited roughness for the treated fabric and not the original fabric. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the unit of force (N) for tensile strength in line 12. Tensile strength is expressed as forced per unit area. Therefore, it is unclear whether this limitation refers to tensile strength of the fabric. Claims 2, 4-13 and 19 are dependent on claim 1 and as such are rejected as well. For the purpose of Examination, the Examiner interprets this limitation as tensile force (not strength) of the fibers in the weft and/or warp direction.
Claim 8 recites the limitation "the treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 8 and is rejected as well. For the purpose of examination, the Examiner replaces this limitation with “the fusing”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WALSH (WO-2015130882-A1), hereinafter WALSH, in view of KRAMER (DE-4009611-A and its English translation), hereinafter KRAMER. Note that the italicized text below are the instant claims.
Regarding claims 1 and 11, WALSH discloses A method for producing a woven fabric {[abstract]}, said method comprising: 
(a) weaving fibers in a warp direction and a weft direction to form a fabric having a top surface and a bottom surface {[00036] note that any fabric has two sides or top/bottom surfaces}, 
wherein the warp fibers and weft fibers each comprises one or more filaments of a synthetic polymer having substantially uniform cross-sectional composition {[00014] note that polyamide is synthetic fiber and since it is made of polyamide its cross-sectional composition is uniform, [00016] note that polyolefin is synthetic fiber and since it is made of polyolefin its cross-sectional composition is uniform};
(b) fusing together at least a portion of the filaments in the fibers on the top surface of the fabric or at least a portion of the filaments in the fibers on the bottom surface of the fabric {[00011] note melting and fusing}, 
wherein said filaments are fused together in the presence of a heat transfer liquid or vapor added during the fusing step or added in a prior step of the fabric production process and retained by the filaments {note discussion above under election/restriction section regarding addition of water during fabric production step, [00036] note that since WALSH does not positively disclose that a drying step occurs after weaving and before melting, some water will be left on the fabric during fusing of weft/warp, thus it is performed in the presence of a heat transfer liquid}, 
and wherein the fusing step produces a treated fabric having, in the absence of any coating, a static air permeability (SAP) of 3 l/dm2/min or lower {[00069] note examples 10 and 11]}.
WALSH, however, is silent on the tensile strength (claim 1) and edgecomb resistance (claim 11) of the treated fabric.
having a tensile strength in both the warp and weft directions of 1000 N or greater (claim 1) {[0021] note the tensile force and section 112(b) above},
wherein the treated fabric exhibits an edgecomb resistance in both the warp and weft directions of 150 N or greater when the fabric is unaged {[0021] note tear strength that is the edgecomb resistant, note also that it was tested after it is produced therefore unaged}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of KRAMER in the method of WALSH and have produced a treated fabric with stated tensile and tear strength.
Since WALSH is silent on the strength of the fabric, an artisan would have been motivated to look to prior art and determine appropriate strength for airbags. The Examiner notes that both WALSH and KRAMER teach a method of preparation of air bags using two different fibers as weft and warp {see WALSH above under claim 1 and see KRAMER [0004], [0007]}. KRAMER further teaches that different proportions of these two fibers can be used and one of the fibers provides strength {[0004]}. Therefore, it is within the skill of one of ordinary skill in the art to apply the teachings of KRAMER to the method of WALSH and select an appropriate ratio of the two fibers that can achieve the recited tensile and tear strength.
The Examiner notes that KRAMER teaches an edgecomb resistance of 98 N that below the recited range of 150N or higher. However, as discussed above KRAMER also [0004]}. Therefore, KRAMER recognizes these proportions as result-effective variables. 
It is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05(II)(B)}. The person of ordinary skill in the art would look to further optimize the increase in the tear strength of the treated fabric through routine experimentation and by changing the ration of the fibers to arrive at proportions that result in an edgecomb resistance of 150N or higher.
Regarding claim 2, WALSH discloses wherein the fusing is performed by treating the woven fabric at a temperature and/or pressure sufficient to permanently modify a cross-sectional dimension and fuse at least a portion of the filaments in the fibers on the top surface of the fabric or at least a portion of the filaments in the fibers on the bottom surface of the fabric {[00052] note the temperature sufficient enough to melt/soften the secondary yarn, this changes the cross section since it is disclosed that some interstices will be filled, therefore there is flow and change in shape, once it is solidified a permanent shape will be yielded}.
Regarding claim 8, WALSH discloses wherein the treatment comprises hot roll calendering the woven fabric {[00052] note that WALSH does not explicitly disclose rollers, however, MORTIZ indicates that conventional calendering is performed using hot rollers [0010]}.
Regarding claim 12, WALSH discloses wherein the heat transfer liquid or vapor comprises water {[00036]}.
further comprising applying a coating to the treated fabric to further reduce the static air permeability (SAP) thereof {[0007] note that this teaching is related to what conventionally is done; it is in the background section}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art, and based on teachings above, to have further applied a coating in order to reduce the air permeability, since this is the main objective of the production of airbags and this application is conventional.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WALSH and KRAMER as applied to claims 1 and 2 above, and further in view of BAN (JP-3873243-B2 and its English translation), hereinafter BAN.
Regarding claims 4 and 5, combination of WALSH and KRAMER discloses all the limitations of claims 1 and 2. This combination, however, is silent and does not disclose that in the presence of water (or heat transfer agent) the fusing step (b) can be performed at a lower temperature as compared to a dry condition.
In the same field of endeavor that is related to fabric for airbag, BAN discloses wherein the temperature in step (b) is decreased as compared to a temperature required to permanently modify the cross-sectional dimension and fuse at least a portion of the filaments in the absence of a heat transfer liquid or vapor (claim 4), wherein the temperature in step (b) is below the dry softening point of the synthetic polymer filaments (claim 5) {[0016] note teaching on wet vs. dry heat treatment}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of BAN in the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WALSH and KRAMER as applied to claims 1 and 2 above, and further in view of BAN, as evidenced by HE (Journal of Polymer science Vol.32, 1049-1067), hereinafter HE.
Regarding claim 6, combination of WALSH and KRAMER discloses all the limitations of claims 1 and 2. As discussed above under claims 4 and 5, and based on the teachings of BAN, it would have been obvious to one of ordinary skill in the art to have performed step (b) at a lower temperature.
Regarding pressure and claim 6 limitation of “wherein the pressure in step (b) is decreased as compared to a pressure required to permanently modify the cross-sectional dimension and fuse at least a portion of the filaments in the absence of a heat transfer liquid or vapor” as evidenced by HE, the melting or fusing temperature of the polymers has a corresponding relation to pressure and these two parameters decrease together {[Figures 7-9]}.
Note that as disclosed by WALSH, step (b) is performed by calendering and thus under pressure (also see above under claim 8) {[00052].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WALSH and KRAMER as applied to claims 1 and 2 above, and further in view of SCHMITT (US-2013/0295301), hereinafter SCHMITT.
Regarding claim 7, combination of WALSH and KRAMER discloses all the limitations of claims 1 and 2. This combination, however, is silent on the aspect ratio of the filaments after treatment.
In the same field of endeavor that is related to airbags, SCHMITT discloses wherein the permanently modified cross-section results in at least a portion of the filaments having an aspect ratio from about 1.2:1 to about 10:1 {[0034]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have applied to teachings of SCHIMTT regarding the aspect ratio to the method of WALSH and KRAMER and have performed the method to obtain the recited aspect ratio. As disclosed by SCHMITT, the advantage of this range of aspect ratio is that it results in lowering the air permeability {[0034]}. Note that this is the main objective of the method of the combination above.
Note that SCHMITT teaches an aspect ratio range of 1 to 6 which overlaps with the instant claim range of 1.2 to 10. An overlapping range makes a prima facie case of obviousness. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WALSH and KRAMER as applied to claims 1, 2 and 8 above, and further in view of KAI (US-2018/0014584), hereinafter KAI.
wherein the hot roll calendering is performed at a fabric speed from about 5 to about 80 m/minute”.
In the same filed of endeavor that is related to woven fabric, KAI discloses that the speed of fabric, temperature, and pressure of calendering determine the air permeability of the fabric {[0042]}. Therefore, KAI recognizes the speed of fabric in this process as a result-effective variable.
It is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05(II)(B)}. The person of ordinary skill in the art would look to further optimize the calendering fabric speed through routine experimentation and by considering the temperature and pressure of the rollers, to arrive at an optimum air permeability of the fabric.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WALSH and KRAMER as applied to claims 1 above, and further in view of NAGAOKA (US-2003/0060103), hereinafter NAGAOKA.
Regarding claim 10, combination of WALSH and KRAMER discloses all the limitations of claim 1. This combination, however, is silent on a required surface roughness of the woven fabric.
In the same field of endeavor that is related to airbags, NAGAOKA discloses wherein the fabric has a root mean square surface (RMS) surface roughness in the range from about 2 to about 70 µm {[0037]}.
[0019]}.
The Examiner acknowledges that NAGAOKA method is related to a coated airbag, however, its teaching regarding surface roughness relates to a desired general characteristic of air bags and not the method that is used to produce them. Therefore, its teaching is applicable to the method of WALSH/KRAMER.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748